Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claims 2-7, 9-10, 12-17, and 19-20 recite “an electric vehicle” in the preamble but as antecedent basis was established in the independent claims it is recommended that Applicant recite “the electric vehicle” in subsequent dependent claims.
Claims 1, 8, 11, and 18 recite “a vehicle” in line 2 while line one recites “an electric vehicle” it is recommended that Applicant recite “the electric vehicle” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 5, 13, and 15 recite the limitation "the other situations" there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the predetermined value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5, 13, and 15 recite “the other situations” it is unclear what constitutes other situations.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 10-12, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideaki et al (Machine Translation of JP 2006/248319).
Regarding claim 1, Hideaki discloses a control apparatus for an electric vehicle including a front electric motor which outputs torque to front wheels of a vehicle and a rear electric motor which outputs torque to rear wheels of the vehicle, the control apparatus comprising: (¶15)
a target torque calculation portion configured to calculate target torques for the front electric motor and the rear electric motor; a torque command portion configured to output torque commands to the front electric motor and the rear electric motor; and (¶22)
a control portion configured to control the front electric motor and the rear electric motor so that an achievement rate of the torque command with respect to the target 

Regarding claim 2, Hideaki further discloses wherein the control portion compensates, in the other motor, for a decrease in the torque attributable to the reduction of the achievement rate in the one motor. (¶26, 30)

Regarding claim 7, Hideaki further discloses wherein the one motor is the rear electric motor. (¶37)

Regarding claim 8, Hideaki discloses a control apparatus for an electric vehicle including a front electric motor which outputs torque to front wheels of a vehicle and a rear electric motor which outputs torque to rear wheels of the vehicle, the control apparatus comprising: (¶15)
a control portion configured to control the front electric motor and the rear electric motor so that a difference between a value obtained by dividing an actual torque differential value in one motor of the front electric motor and the rear electric motor by an accelerator pedal opening speed, and a value obtained by dividing an actual torque differential value in the other motor of the front electric motor and the rear electric motor by the accelerator pedal opening speed increases as the accelerator pedal opening speed increases. (¶24)
Regarding claim 10, Hideaki further discloses wherein the one motor is the rear electric motor. (¶37)

Regarding claim 11, Hideaki discloses a control method for an electric vehicle including a front electric motor which outputs torque to front wheels of a vehicle and a rear electric motor which outputs torque to rear wheels of the vehicle, the control method comprising: (¶14)
calculating target torques for the front electric motor and the rear electric motor; outputting torque commands to the front electric motor and the rear electric motor; and (¶22)
controlling the front electric motor and the rear electric motor so that an achievement rate of the torque command with respect to the target torque in one motor of the front electric motor and the rear electric motor is lower than the achievement rate in the other motor of the front electric motor and the rear electric motor. (¶24)

Regarding claim 12, Hideaki further discloses wherein the controlling the front electric motor and the rear electric motor includes compensating, in the other motor, for a decrease in the torque attributable to the reduction of the achievement rate in the one motor. (¶26, 30)

Regarding claim 17
Regarding claim 18, Hideaki discloses a control system for an electric vehicle, the control system comprising: a front electric motor configured to output torque to front wheels of a vehicle; a rear electric motor configured to output torque to rear wheels of the vehicle; and (15)
a control unit configured to control the front electric motor and the rear electric motor, wherein the control unit comprises: a target torque calculation portion configured to calculate target torques for the front electric motor and the rear electric motor; a torque command portion configured to output torque commands to the front electric motor and the rear electric motor; and (¶22)
a control portion configured to control the front electric motor and the rear electric motor so that an achievement rate of the torque command with respect to the target torque in one motor of the front electric motor and the rear electric motor is lower than the achievement rate in the other motor of the front electric motor and the rear electric motor. (¶24)

Regarding claim 20, Hideaki further discloses wherein the one motor is the rear electric motor. (¶37)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hideaki as applied to claims 1, 8, and 11 above, and further in view of Takagi (US Patent Publication 2013/0173100).
Regarding claim 3, Takagi teaches wherein, when the vehicle travels at a speed of a predetermined or larger value, and the target torques have negative values indicative of deceleration, the control portion reduces the achievement rate in the one motor as compared to the other situations. (¶74-75, 83)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with wherein, when the vehicle travels at a speed of a predetermined or larger value, and the target torques have negative values indicative of deceleration, the control portion reduces the achievement rate in the one motor as compared to the other situations as taught by Takagi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 13, Takagi teaches wherein the controlling the front electric motor and the rear electric motor includes reducing the achievement rate in the one motor when the vehicle travels at a speed of a predetermined or larger value, and the 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with wherein the controlling the front electric motor and the rear electric motor includes reducing the achievement rate in the one motor when the vehicle travels at a speed of a predetermined or larger value, and the target torques have negative values indicative of deceleration, as compared to the other situations as taught by Takagi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hideaki as applied to claims 1, 8, 11, and 18 above, and further in view of Mikami et al (US Patent 6,549,840).
Regarding claim 4¸ Mikami teaches wherein the control portion does not compensate, in the other motor, for a decrease in the torque attributable to the reduction of the achievement rate in the one motor. (Fig 23; C41 L1-4)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with wherein the control portion does not compensate, in the other motor, for a decrease in the torque attributable to the reduction of the 

Regarding claim 9, Mikami teaches wherein the difference increases as the longitudinal gradient of the road surface increases. (Fig30; C54 L28-30; C55 L29-31)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with wherein the difference increases as the longitudinal gradient of the road surface increases as taught by Mikami because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, Mikami teaches wherein the controlling the front electric motor and the rear electric motor does not compensate, in the other motor, for a decrease in the torque attributable to the reduction of the achievement rate in the one motor. (Fig 23; C41 L1-4)

.

Claims 5-6, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hideaki as applied to claims 1, 8, 11, and 18 above, and further in view of Mikami et al (US Patent 6,549,840) and in yet further view of Takagi (US Patent Publication 2013/0173100).
Regarding claim 5, Mikami teaches wherein, when the vehicle travels at a speed lower than the predetermined value, and a road surface has a longitudinal gradient of a predetermined or larger value. (Fig30; C54 L28-30; C55 L29-31)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with wherein, when the vehicle travels at a speed lower than the predetermined value, and a road surface has a longitudinal gradient of a predetermined or larger value as taught by Mikami because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other 

Takagi teaches the control portion reduces the achievement rate in the one motor as compared to the other situations. (¶83, claim 10)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with the control portion reduces the achievement rate in the one motor as compared to the other situations as taught by Takagi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 6, Mikami teaches wherein, when the vehicle starts moving on the road surface with a longitudinal gradient of a predetermined or larger value or when the vehicle is decelerated on the road surface with the longitudinal gradient of the predetermined or larger value. (Fig30; C54 L28-30; C55 L29-31)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with wherein, when the vehicle travels at a speed lower than the predetermined value, and a road surface has a longitudinal gradient of a predetermined or larger value as taught by Mikami because the technique for improving 

Takagi teaches the control portion reduces the achievement rate in the one motor as compared to the other situations. (¶83, claim 10)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with the control portion reduces the achievement rate in the one motor as compared to the other situations as taught by Takagi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 15, Mikami teaches when the vehicle travels at a speed lower than a predetermined value, and a road surface has a longitudinal gradient of a predetermined or larger value. (Fig30; C54 L28-30; C55 L29-31)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with when the vehicle travels at a speed lower than a predetermined value, and a road surface has a longitudinal gradient of a predetermined 

Takagi teaches wherein the controlling the front electric motor and the rear electric motor includes reducing the achievement rate in the one motor, as compared to the other situations. (¶83, claim 10)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with wherein the controlling the front electric motor and the rear electric motor includes reducing the achievement rate in the one motor, as compared to the other situations as taught by Takagi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 16, Mikami teaches when the vehicle starts moving on the road surface with a longitudinal gradient of a predetermined or larger value or when the vehicle is decelerated on the road surface with the longitudinal gradient of the predetermined or larger value. (Fig30; C54 L28-30; C55 L29-31)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with when the vehicle travels at a speed lower than a predetermined value, and a road surface has a longitudinal gradient of a predetermined or larger value as taught by Mikami because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Takagi teaches wherein the controlling the front electric motor and the rear electric motor includes reducing the achievement rate in the one motor. (¶83, claim 10)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with wherein the controlling the front electric motor and the rear electric motor includes reducing the achievement rate in the one motor as taught by Takagi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 19, Mikami teaches when the vehicle starts moving on the road surface with a longitudinal gradient of a predetermined or larger value or when the 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with when the vehicle travels at a speed lower than a predetermined value, and a road surface has a longitudinal gradient of a predetermined or larger value as taught by Mikami because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Takagi teaches wherein the control portion reduces the achievement rate in the one motor. (¶83, claim 10)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hideaki with wherein the control portion reduces the achievement rate in the one motor as taught by Takagi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.